EXHIBIT 10.11

 
THIRD AMENDMENT TO
AUGUST 1, 2003
GLOBAL GOLD – ASHOT BOGHOSSIAN
EMPLOYMENT AGREEMENT
 
AMENDMENT, dated as of the 11th day of August, 2009, effective as of the 1st day
of July 2009 between Global Gold Mining, LLC, a Delaware limited liability
company (the “Corporation”), and Ashot Boghossian (the “Employee”), to the
Employment Agreement, dated as of August 1, 2003 (the “Agreement”), amended as
of January 1, 2006, and as of June, 15 2006 between the parties;
 
W I T N E S S E T H  T H A T:
 
WHEREAS, the Employee currently serves as Director and Regional Manager and the
Corporation needs to retain the continued active service of the Employee in
light of the Corporation’s obligations and in light of other considerations;
 
WHEREAS, the Corporation and the Employee desire to enter into an amendment of
the Agreement on the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           EXTENSION OF TERM.  The term of the Agreement is hereby further
extended until June 30, 2012 and Section 2 of the Agreement is hereby amended to
read as follows:
 
“TERM.  The term of this Agreement shall commence on August 1, 2003 (or such
other date as mutually agreed by the parties) and end on June 30, 2012, and
shall be automatically renewed for consecutive one-year periods thereafter
unless (a) terminated on the anniversary of June 30 by either party on 120 days
written notice or (b) sooner terminated as otherwise provided herein.”
 
1

--------------------------------------------------------------------------------


 
2.           COMPENSATION.  Employee is awarded as additional base compensation
a Restricted Stock Award of 337,500 shares vesting in six semi-annual
installments through June 30, 2012, and pursuant to the terms set forth in the
Restricted Stock Award attached to this Amendment, and an annual salary of
$72,000. The first two sentences of Section 3(a) of the Agreement are hereby
amended to read as follows:
 
“Base Compensation.  In consideration for the services rendered by the Employee
under this Agreement, the Corporation shall transfer and deliver to the Employee
as base compensation for the term of this Agreement as amended effective July 1,
2009 a total of 337,500 shares of its common stock pursuant to the terms of the
Restricted Stock Awards attached hereto as Exhibit A, and as set forth in such
Awards (the “Restricted Stock Awards”) delivered to the Employee.  In addition
to the foregoing, the Company shall pay to the Employee, as base compensation,
the sum of $72,000 for each 12-month period commencing on and after July 1, 2009
during the term of this Agreement, as amended effective July 1, 2009, payable in
equal monthly installments of $6,000 on the 15th day of each month.”
 
 
3.           SURVIVAL OF AGREEMENT.  This Amendment is limited as specified
above and shall not constitute a modification or waiver of any other provision
of the Agreement except as required by terms agreed here.  Except as
specifically amended by this Amendment, the Agreement terms shall remain in full
force and effect and all of its terms are hereby ratified and confirmed.
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.
 
             

   GLOBAL GOLD MINING, LLC                     By 
 
   
 
   
Van Z. Krikorian
   
Ashot Boghossian
   
Manager   
   
 
 



2

--------------------------------------------------------------------------------


EXHIBIT A
 
Global Gold Corporation
45 East Putnam Avenue, Suite 118
Greenwich, CT 06830
 
August 11, 2009
 
Mr. Ashot Boghossian
Global Gold Mining LLC
Yerevan, Armenia 375001
 
Restricted Stock Award
 
Dear Mr. Boghossian:
 
As an inducement for your continuing rendering of services to Global Gold Mining
LLC a subsidiary of Global Gold Corporation (the “Corporation”) and pursuant to
the June 19, 2009 decisions of the Compensation Committee  and Board of
Directors of the Corporation , we hereby grant you 337,500 shares, $0.001 par
value per share (the “Shares”), of the Common Stock of the Corporation,
evidenced by a certificate for such Shares, subject to applicable securities law
restrictions and the terms and conditions set forth herein:
 
1.           You shall be required to spend at least 75% of your business time
in connection with the responsibility assigned to you (or to be assigned to you)
in connection with the business of the Corporation pursuant to your Employment
Agreement with Global Gold Mining, LLC.
 
2.           For each six month period, commencing on July 1, 2009, you shall
become fully vested in 56,250 Shares granted hereunder.
 
3.           In the event of your termination of your employment on or before
the expiration of the three year period commencing with July 1, 2009 you shall
forfeit all right, title and interest in and to any of the Shares granted
hereunder which have not become vested in you, without any payment by the
Corporation therefor, except in the case of a Change in Control.  All Shares
shall vest upon the occurrence of a Change of Control (as defined herein)
without further action by you or the Corporation.
 
4.             (a)           Any Shares granted hereunder are not transferable
and cannot be assigned, pledged, hypothecated or disposed in any way until they
become vested, and may be transferred thereafter in accordance with applicable
securities law restrictions.  Any attempted transfer in violation of the Section
shall be null and void.
 
(b)           Notwithstanding anything contained in this Agreement to the
contrary, after you become vested in any of the Shares granted hereunder, no
sale, transfer or pledge thereof may be effected without an effective
registration statement or an opinion of counsel for the Corporation that such
registration is not required under the Securities Act of 1933, as amended, and
any applicable state securities laws.
 
1

--------------------------------------------------------------------------------


 
5.           During the period commencing with the date hereof and prior to your
forfeiture of any of the Shares granted hereunder, you shall have all right,
title and interest in and to the Shares granted hereunder, including the right
to vote the Shares and receive dividends or other distributions with respect
thereto.
 
6.           You shall be solely responsible for any and all Federal, state and
local incomes taxes arising out of your receipt of the Shares and your future
sale of other disposition of them.
 
7.           This Agreement and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to its conflicts of law principles.  All parties hereto (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted only in a Federal or state court in the City of
New York in the State of New York, (ii) waive any objection which they may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding, and (iii) irrevocably submit to the exclusive jurisdiction of any
Federal or state court in the City of New York in the State of New York, in any
such suit, action or proceeding, but such consent shall not constitute a general
appearance or be available to any other person who is not a party to this
Agreement.  All parties hereto agree that ht emailing of any process in any
suit, action or proceeding at the addresses or the parties shown herein shall
constitute personal service thereof.
 
8.           If any provision of the Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.
 
9.           This Agreement and all the terms and provisions hereof shall be
binding upon and shall insure to the benefit of the parties and their respective
heirs and successors and, in the case of the Corporation, its assigns.
 
10.           This Agreement may not be amended except in a writing signed by
all of the parties hereto.
 
11.           Nothing contained herein shall be construed to create to create an
employment agreement between the Corporation and you or require the Corporation
to employ or retain you under such a contract or otherwise.
 
12.           Notwithstanding anything contained this in Agreement to the
contrary:
 
(a)           the Shares shall become fully vested upon the occurrence of a
Change of Control (as defined in this Section 12), which shall occur upon
 
2

--------------------------------------------------------------------------------


 
(i)           (a) thirty-five percent (35%) or more of the outstanding voting
stock of the Corporation has been acquired by any person (as defined by Section
3 (a) (9) of the Securities Exchange Act of 1934, as amended) other than
directly from the Corporation; (b) there has been a merger or equivalent
combination involving the Corporation after which 49% or more of the voting
stock of the surviving corporation is held by persons other than former
shareholders of the Corporation; (c) twenty percent (20%) or more of the members
of the Board elected by shareholders are persons who were not nominated in the
then most recent proxy statement of the Corporation; or (d) the Corporation
sells or disposes of all or substantially all of its assets.
 
(ii)           any “person”, as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or persons
acting in concert (other than Drury J. Gallagher, Firebird Global Master Fund,
Ltd., Van Z. Krikorian or any of their affiliates) become the “beneficial owner”
or “beneficial owners” (as defined in Rule 13d-3 under the Exchange Act, or any
successor rule or regulation thereto as in effect from time to time), directly
or indirectly, of the Corporation’s securities representing more than 50% of the
combined voting power of the Corporation’s then outstanding securities, pursuant
to a plan of such person or persons to acquire such controlling interest in the
Corporation, whether pursuant to a merger (including a merger in which the
Corporation is the surviving corporation), an acquisition of securities or
otherwise; and
 
(b)           A transaction shall not constitute a Change of Control if its sole
purpose is to change the state of the Corporation’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Corporation’s securities immediately before such
transaction.
 
(c)           The Shares shall become fully vested upon your death or upon your
becoming disabled, which shall mean you shall have been unable to render all of
your duties by reason of illness, injury or incapacity (whether physical or
mental) for a period of six consecutive months, determined by an independent
physician selected by the Board of Directors of the Corporation.
 
13.           In the event of any conflict between the terms of this Agreement
and of the Employment Agreement, the provisions contained in this Agreement
shall control.
 
3

--------------------------------------------------------------------------------


 
If this letter accurately reflects our understanding, please sign the enclosed
copy of this letter at the bottom and return it to us, whereupon it shall become
agreement binding upon the parties.
 

  Very truly yours,           Global Gold Corporation          
 
By:
        Van Z. Krikorian       Chairman and CEO          

 
Agreed:
 
 

   
Ashot Boghossian
 

 
4